Citation Nr: 0106913	
Decision Date: 03/08/01    Archive Date: 03/16/01

DOCKET NO.  99-20 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,644.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

The veteran had active service from September 1954 to 
September 1958, and from October 1958 to July 1960.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Roanoke, Virginia.  


FINDINGS OF FACT

1.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  The creation of the overpayment in this case was due to a 
retroactive award of benefits to the veteran by the Social 
Security Administration (SSA).  

3.  The veteran was at fault for not notifying VA immediately 
of the amounts of his two retroactive SSA checks, but he did 
promptly notify VA of his SSA award.  

4.  The veteran received pension to which he was not entitled 
due to retroactive SSA payments and failure to collect the 
overpayment would cause enrichment; however, when the veteran 
was initially receiving his VA improved pension benefits, he 
did not have access to these payments from SSA as those 
payments were made on a retroactive basis.

5.  The veteran is currently in receipt of pension benefits; 
recoupment of the overpayment by withholding his benefits 
would defeat the purpose of the pension program.

6.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger his ability to provide 
for basic necessities.

7.  Recovery of the debt in this case would be against equity 
and good conscience.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran and recovery of the overpayment of 
VA improved pension benefits in the amount of $1,644 would be 
against equity and good conscience and, therefore, is waived.  
38 U.S.C.A. §§ 5107, 5302(a) (West 1991); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 1993, the veteran applied for VA pension 
benefits.  In his application, he indicated that he had no 
income.  In a February 1995 rating decision, the RO granted 
entitlement to nonserivce-connected pension benefits 
effective November 1993.

In March 1995, an Eligibility Verification Report (EVR) was 
received from the veteran in which he indicated that during 
one month between November 1993 and November 1994, he earned 
monthly wages, but that he had had no other income between 
November 1993 and November 1994.  

In May 1995, the RO notified the veteran that he had been 
awarded VA improved pension benefits effective December 1993.  
He was also informed of his responsibilities as a pension 
recipient and was informed that he should promptly inform VA 
of any changes in his income.  He was provided a VA Form 21-
8768 which informed him that he was obligated to provide 
prompt notice of any change in income or net worth and that a 
failure to provide such would result in the creation of an 
overpayment which would be subject to recovery.

In October 1995, the veteran informed the RO of a decision of 
the SSA which had been rendered the month before in his 
favor.  The veteran had been awarded SSA benefits retroactive 
to March 1994.  Thus, the veteran had promptly notified VA of 
his change in income.  Thereafter, in November 1995, the RO 
notified the veteran that his VA improved pension benefits 
would be retroactively reduced due to his SSA award.  He was 
informed that this action would create an overpayment.  He 
was also provided a VA Form 21-8768.

In December 1995, the veteran was informed that an 
overpayment in the amount of $543 had been created.  The 
veteran requested a waiver of the recovery of that 
overpayment.  In support of his claim, the veteran submitted 
a financial status report showing that his monthly income was 
less than his monthly expenses. 

In a March 1996 determination, the Committee granted the 
veteran's request for waiver of the recovery of the 
overpayment in the amount of $543.

In April 1996, an EVR was received from the veteran which 
listed his SSA benefits under monthly income.  In May 1995, 
the RO informed the veteran of his current rate of pension 
benefits.  He was also provided another VA Form 21-8768.  

In December 1996, the veteran provided information showing 
that his SSA benefits would be terminated effective January 
1, 1997.  In December 1996, the RO advised the veteran of his 
rate of pension benefits.  The RO indicated that there was a 
substantial increase effective February 1, 1997, after the 
veteran's SSA benefits would be terminated.  The veteran was 
also provided another VA Form 21-8768.  

In February 1997, an EVR was received from the veteran which 
continued to reflect that his SSA benefits had been 
terminated.

In March 1998, the veteran contacted the RO to report that 
his SSA benefits were reinstated.  The veteran submitted a 
March 1998 decision letter of the SSA which showed that his 
SSA benefits were being retroactively reinstated effective 
January 1997, when they were terminated.  Thus, the veteran 
again promptly notified VA of this change in income.  Based 
on this information, in June 1998, the RO informed the 
veteran that his VA improved pension benefits would be 
reduced and that an overpayment would be created.  He was 
also provided another VA Form 21-8768.  In June 1998, the 
veteran was notified that the overpayment was in the amount 
of $1,300.  

Thereafter, information was received which showed that the 
veteran received two retroactive payments from SSA in 
addition to his regular monthly benefit checks due to the 
recent March 1998 determination (due to the retroactive 
award).  In November 1998, the RO advised the veteran that 
the RO proposed to retroactively reduce his VA improved 
pension benefits effective March 1997 to March 1998, and to 
terminate his benefits effective April 1998, due to his 
recent SSA payments.  The veteran was advised that an 
overpayment would be created once the action was undertaken.  
In November 1998, the veteran requested a waiver of the 
recovery of that overpayment.  In support of his claim, he 
submitted a financial status report showing that his monthly 
income basically equaled his monthly expenses.  

In a December 1998 determination, the Committee granted the 
veteran's request for waiver.  He was informed that another 
overpayment would also be created due to his two retroactive 
SSA benefit payments. 

In a February 1999 letter, the veteran was informed that the 
changes proposed in the November 1998 letter had been taken. 
In February 1999, the veteran was informed that this 
overpayment was in the amount of $1,644.  In April 1999, the 
veteran requested a waiver of the recovery of that 
overpayment.  The veteran indicated that he would be placed 
in a situation of extreme financial hardship if forced to 
repay that debt.  Thereafter, a financial status report was 
received from the veteran in which he indicated that his 
monthly expenses exceeded his monthly income by $70.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In May 1999, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $1,644 would not 
be against equity and good conscience.  The Committee 
indicated that the veteran had had overpayments in the past 
and was aware of the reporting requirements.  The Committee 
basically found that the veteran was at fault in not promptly 
reporting his latest change in income.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (2000).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (2000).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
not notifying the VA immediately of the amounts of his two 
retroactive SSA checks.  However, the Board does acknowledge 
that the veteran had promptly notified VA of his reinstated 
award of SSA benefits and that decision specifically 
indicated that the award was retroactive.  Thus, VA 
essentially knew that the veteran was in the process of being 
issued retroactive benefits going back for a period of time.  
Thus, although the Committee placed much weight on the 
veteran's fault, the Board finds that the veteran did attempt 
to meet his responsibilities as a pension recipient with 
regard to reporting income changes.  

In regard to whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which he was not entitled because he 
received two retroactive payments from SSA which made his 
income level greater, and as such, would cause unjust 
enrichment to the debtor.  However, when the veteran was 
initially receiving his VA improved pension benefits, he did 
not have access to these payments from SSA.  As noted, those 
payments were made on a retroactive basis.  The Board notes 
that there is no indication that the veteran's reliance on VA 
benefits resulted in relinquishment of another valuable 
right.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is 
currently in receipt of pension benefits.  Clearly, 
withholding of any such benefits at this point to recoup the 
overpayment would defeat the purpose of the pension program 
which is to assist veterans in need of financial assistance 
due to disability.  The veteran is basically living at the 
poverty level.  

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted, the veteran's monthly expenses exceed 
his monthly income.  The veteran has virtually no liquid 
assets with which to repay the debt and, as noted, basically 
lives at the poverty level.  The actual creation of the debt 
was due solely to retroactive payment by the SSA and it does 
not appear the veteran had anyway of expecting or predicting 
this occurrence.  Although this retroactive payment provided 
some initial income relief to the veteran, it clearly was 
temporary and the veteran currently does not have any extra 
income.  The veteran did promptly report changes in income 
and the Board finds no effort on his part to conceal any of 
his income.  The Board finds that in weighing all of the 
elements of equity and good conscience, the element of 
financial hardship that would be caused by recoupment of the 
debt outweighs the elements which are not in the veteran's 
favor in this particular case.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $1,644 is granted.




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

 

